Citation Nr: 0404865	
Decision Date: 02/20/04    Archive Date: 02/27/04

DOCKET NO.  97-11 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had honorable active military service from 
January 1969 to January 1971, to include service in the 
Republic of Vietnam.  This appeal comes to the Board of 
Veterans' Appeals (hereinafter referred to as the Board) from 
an August 1996 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Providence, Rhode 
Island, that denied service connection for posttraumatic 
stress disorder (PTSD).  

During the appeal period, the claims file was transferred to 
the Boston RO and then back to the Providence RO.  In June 
1999, the Board remanded the issue of entitlement to service 
connection for PTSD for additional development. 

The veteran testified before an RO hearing officer in July 
1997 and before the undersigned Veterans Law judge in March 
1999. 


FINDINGS OF FACT

1.  The veteran had active service in the Republic of 
Vietnam.

2.  PTSD is of service origin.


CONCLUSION OF LAW

PTSD was incurred during active service.  38 U.S.C.A. §§ 
1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f), 
4.125(a) (2003); VAOPGCPREC 12-99.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the recently enacted Veterans Claims 
Assistance Act (VCAA) of 2000 and its implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  .  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326) (2003).  

The VCAA requires VA to notify the claimant and the 
claimant's representative of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
(i.e., to VA) that is necessary to substantiate the claim.  
VA is to specifically inform the claimant and his 
representative of which portion, if any, of the evidence is 
to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
claims file reflects that in a July 2002 SSOC, the RO 
informed the veteran that the reason for denial of the claim 
was that he had not supplied enough details to warrant a 
further attempt to verify his claimed stressor.  He responded 
by submitting his unit's operational reports for the period 
in question.  

In view of the grant of the benefit sought, the Board finds 
that the requirements of the VCAA have been met. 

I.  Factual Background

The veteran's service medical records do not reflect any 
treatment for a mental disorder.  His DD-214 and DD-215 
reflect that he was awarded the Army Commendation Medal 
(ARCOM) for individual service in Vietnam.  An Army General 
Order dated January 10, 1971, contains the following reason 
for earning the ARCOM: 
For meritorious service in connection 
with military operations against a 
hostile enemy force in the Republic of 
Vietnam.  

There is no other citation to accompany the award of the 
ARCOM.  

The veteran has submitted a copy of a certificate entitled 
"1st Calvary Division Airmobile Vietnam Combat Certificate."  
This certificate begins with the following: 

Let it be known that [the veteran] [who] 
has faithfully served his country with 
the HSC 13th SIG BN of the 1st Cavalry 
Division (Airmobile) in the Republic of 
Vietnam for the period from May 1970 to 
January 1971 is deserving of the honors 
and respect afforded all members of THE 
FIRST TEAM whose courageous deeds and 
sacrifices have preserved the liberty of 
South Vietnamese and advanced the cause 
of Freedom throughout the world.  

The certificate ends with the following:

These prevailing victories are lasting 
tribute to the heroism and devotion of 
each fighting man who has served with the 
1st Cavalry Division (Airmobile).  

The certificate bears the signature of an Army general 
officer.

Other personnel records reflect that the veteran was a supply 
clerk.  

In April 1996, the veteran requested service connection for 
various disorders and mentioned that he was receiving PTSD 
treatment at a VA Medical Center.  

VA outpatient treatment reports subsequently received reflect 
mental health and substance abuse counseling during 1995, but 
no diagnosis of PTSD.  A February 1996 individual therapy 
report notes anxiety and depression.  A June 1996 letter from 
the VA Medical Center notes that the veteran struggled with 
combat-related PTSD symptoms caused by Vietnam service.  The 
report notes that since returning from Vietnam, the veteran 
had sought to escape his PTSD symptoms through substance 
abuse.  He reported that his symptoms were worse during 
military holidays and summer weather, which reminded him of 
Vietnam.  

In August 1996, the veteran reported that while serving in 
Vietnam, he was assigned to H & SC (Headquarters and Service 
Company) of the 13th Signal Battalion, 1st Cavalry Division, 
at Phuoc Vinh, Long Binh, Bien Hoa, and other locations.  He 
reported that he drove a truck armed with a .50-caliber 
machinegun and that he carried an M-16 and a sidearm.  His 
truck carried up to three people, but they did not convoy; 
they traveled alone.  He reported that his truck was shot at, 
that he saw dead bodies along the road, and that a soldier 
riding in back shot out the windshield of his truck, knocking 
off the veteran's hat.  He reported that other trucks on the 
road hit mines or were ambushed.  He reported that he 
survived both rocket and mortar attacks at Phuoc Vinh.  He 
reported that he earned his ARCOM driving a supply truck.  

During an August 1999 VA PTSD compensation and pension 
examination, the veteran reviewed his symptoms.  The examiner 
offered Axis I diagnoses of polysubstance abuse in remission, 
and PTSD.  

In August 1996, the RO denied service connection for PTSD on 
the basis of no confirmed PTSD stressor or indication of 
direct combat.  In his September 1996 notice of disagreement, 
the veteran reported surviving attacks at different fire 
support bases and that he served north of Saigon.  

In July 1997, the veteran testified that he drove a deuce-
and-a-half to and from several firebases.  He recalled that a 
soldier discharged his weapon in the back of the truck and 
the bullet went over his head and through the windshield.  He 
recalled that during the dry season he saw bodies lying along 
a road.  He testified that he was always allowed to choose 
whether to join a convoy or to drive alone and he chose to 
drive alone because convoys traveled too slowly.  (Transcript 
(Tr), page 21).  He testified that his truck was fired upon 
occasionally.  He recalled hearing B-52 air strikes near the 
Cambodian border and he recalled surviving numerous rocket 
and mortar attacks.  Tr p 28.  He recalled that a mortar 
attack damaged the runway at Phuoc Vinh and destroyed a 
Chinook helicopter.  Tr p 29.  

In March 1999, the veteran testified that he was a supply 
clerk in Vietnam but his main job was driving a supply truck, 
as he arrived on the day that they needed a new driver.  Tr p 
18-19.  His testimony was similar to that given earlier; 
however, he recalled that the mortar attack on the airfield 
might have occurred in November 1970.  Tr p 40.  

As noted in the introduction, in June 1999, the Board 
remanded the case for additional development, including an 
attempt to verify the claimed stressors through official 
channels. 

The veteran underwent another VA PTSD compensation and 
pension examination in October 1999.  The Axis I diagnosis 
was PTSD with depressive features. 

In February 2000, the RO received some additional personnel 
records from the National Personnel Records Center (NPRC).  
These records reflect that the veteran participated in an 
unnamed campaign that began in November 1969.  He served in 
Vietnam from approximately May 1970 to January 1971.  He 
received credit for 7 months and 14 days of overseas duty 
according to his DD-214.  

The RO received additional VA outpatient treatment reports 
that reflect continued PTSD therapy.  A July 2002 report 
notes an assessment of PTSD, chronic, with residual symptoms.  

A supplemental statement of the case issued in July 2002 
reflects that the RO did not attempt to verify claimed 
stressors because of the vagueness of information provided by 
the veteran.  

In January 2004, the veteran's representative submitted 
several operational reports of the 13th Signal Battalion 
along with a waiver of the veteran's right to have the RO 
first consider them.  These reports note that during May 
1970, radio equipment was transported between Phuoc Vinh and 
forward bases (toward Cambodia) such as Quan Loi, Tay Ninh, 
Bruisar, Bu Dop, David, Snuffy, and Katum.  Some reports 
mention that equipment was airlifted.  The reports do not 
mention transportation by truck.  One report notes that on 
June 14th, 1970, Fire Support Base David received heavy 
indirect fire and a ground probe.  The report states that 
13th Sig. Bn personnel immediately assumed their secondary 
role as infantrymen and helped repel the attack.  Seven 
personnel were decorated for valor and one Silver Star was 
awarded.  A report states that from August 1 to October 31, 
the intensity and frequency of attacks on base camps 
decreased.  

A report dated August 6 reflects that a B-52 raid had struck 
about 30 miles northeast of Phuoc Vinh.  Another report 
states that on August 8, 20 mortar rounds were received, 
resulting in one U.S. death, one allied death, and two U.S. 
wounded.  This was approximately 5 miles northeast of the 
Phuoc Vinh runway.  

An operational report for the Quarterly period ending October 
31, 1970, reflects that Headquarters Company remained at 
Phuoc Vinh and provided equipment support for the 
construction and upgrading of fire support bases in the FIRST 
TEAM's area of operations.  The report notes that additional 
radio relay facilities were established at various fire 
support bases.  

Analysis

In order to establish service connection for a disability, 
the evidence must show that it resulted from a disease or 
injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2003).  In addition, service connection for PTSD is subject 
to additional requirements.  

38 C.F.R. § 3.304(f) states that service connection for PTSD 
requires medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor. If the claimed stressor is 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed inservice 
stressor.

During the course of the appeal 38 C.F.R. § 3.304(f) was 
revised.  38 C.F.R. § 3.304(f) provides that service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with Sec. 4.125(a) of this chapter; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor. The effective date of the revision is March 7, 
1997; see also Cohen v. Brown, 10 Vet. App. 128 (1997).

Where claims are made by a veteran who has engaged in combat 
with the enemy in active service during a period of war, the 
VA shall accept as sufficient proof of service connection, 
satisfactory lay or other evidence of service incurrence, if 
consistent with the circumstances, conditions or hardships of 
such service, notwithstanding the fact that there is no 
official record of such incurrence in service. Service 
connection for such injury or disease may be rebutted, 
however, by clear and convincing evidence to the contrary. 38 
U.S.C.A. § 1154 (West 2002); 38 C.F.R. § 3.304(d).

The record in this case shows that a PTSD diagnosis has been 
given.  The PTSD diagnosis assumes that the veteran 
participated in combat and experienced specific combat-
related stressors.  Thus, medical experts have considered the 
combat-related stressors alleged by the veteran, and have 
diagnosed PTSD based on those stressors.  38 C.F.R. 
§§ 3.304(f), 4.125; West (Carlton) v. Brown, 7 Vet. App. 70, 
79 (1994).    

The issue to be resolved is whether there is credible 
supporting evidence of the combat-related stressors alleged 
by the veteran or whether the evidence demonstrates that he 
participated in combat, in which case credible supporting 
evidence is unnecessary.  38 C.F.R. § 3.304(f).  The question 
of whether an alleged stressor is supported by credible 
evidence is one of fact to be resolved by VA adjudicators 
alone.  Wilson v. Derwinski, 2 Vet. App. 614 (1992); Wood v. 
Derwinski, 1 Vet. App. 190 (1991).

The veteran reported surviving mortar attacks, rocket 
attacks, and sniper fire, among other events.  He does not 
recall precise dates or locations of these event.  His 
personnel records do not conclusively establish those facts 
or conclusively establish his participation in combat.  These 
records establish that the veteran was awarded an ARCOM for 
participation in military operations against a hostile enemy 
force although this does not conclusively denote 
participation in combat, as all personnel assigned in 
Southeast Asia during the Vietnam War era were arguably 
participating in military operations against a hostile force.  
His "Combat Certificate" notes that he was honored as a 
member of the "FIRST TEAM" of fighting men who served with 
the 1st Cavalry Division, Airmobile; however, this too does 
not conclusively establish participation in combat.  His 
personnel records also reflect that he participated in an 
unnamed campaign, which likewise does not conclusively 
establish participation in combat.  

VA's guidance on what constitutes combat for purposes of 
establishing a diagnosis of PTSD is found in VAOPGCPREC 12-
99.  The Board points out that 38 U.S.C.A. § 7104(a), (c) 
states "The Board shall be bound in its decisions by the 
regulations of the Department, instructions of the Secretary, 
and the precedent opinions of the chief legal officer of the 
Department."  

According to VAOPGCPREC 12-99, the ordinary meaning of the 
phrase "engaged in combat with the enemy," as used in 
38 U.S.C.A. § 1154(b) requires that a veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  Nothing in the language or history of that 
statute or any VA regulation suggests a more specific 
definition.  The determination as to what evidence may be 
satisfactory proof that a veteran "engaged in combat with 
the enemy" necessarily depends on the facts of each case.  
Determining whether evidence establishes that a veteran 
engaged in combat requires an evaluation of all pertinent 
evidence and an assessment of the credibility, probative 
value, and relative weight of the evidence.

VAOPGCPREC 12-99 indicates that there is no statutory or 
regulatory limitation on the types of evidence that may be 
used in any case to support a finding that a veteran engaged 
in combat with the enemy.  Hence, the Board must consider all 
submissions such as the "Combat Certificate".  The GC 
opinion concludes that any evidence which is probative of 
that fact may be used by a veteran to support an assertion of 
combat with the enemy, and VA must consider any such evidence 
in connection with all other pertinent evidence of record.  
The opinion notes that whether a particular statement in 
service department records indicating that the veteran 
participated in a particular "'operation" or "campaign" is 
sufficient to establish that the veteran engaged in combat 
with the enemy depends upon the language and context of the 
records in each case.  As a general matter, evidence of 
participation in an "operation" or ""campaign" often 
would not, in itself, establish that a veteran engaged in 
combat, because those terms ordinarily may encompass both 
combat and non-combat activities.  However, there may be 
circumstances in which the context of a particular service-
department record indicates that reference to a particular 
operation or campaign reflects engagement in combat.  
Further, evidence of participation in a particular 
"operation" or "'campaign" must be considered by VA in 
relation to other evidence of record, even if it does not, in 
itself, conclusively establish engagement in combat with the 
enemy.

VAOPGCPREC 12-99 also states that the benefit-of-the-doubt 
rule in 38 U.S.C.A. § 5107(b) applies to determinations of 
whether a veteran engaged in combat with the enemy for 
purposes of 38 U.S.C. § 1154(b) in the same manner as it 
applies to any other determination material to resolution of 
a claim for VA benefits.  VA must evaluate the credibility 
and probative value of all pertinent evidence of record and 
determine whether there is an approximate balance of positive 
and negative evidence or whether the evidence preponderates 
either for or against a finding that the veteran engaged in 
combat.  If there is an approximate balance of positive and 
negative evidence, the issue must be resolved in the 
veteran's favor.  See 38 C.F.R. § 3.102 (2003).

The unit records submitted by the veteran marginally support 
his claim of participation in combat.  The veteran reported 
having survived mortar attacks.  Unit records do reflect 
occasional mortar attacks at their locations.  In Cohen, the 
Court stressed that "mortar fire" "might be construed as 
combat related".  

The veteran reported being shot at while driving a supply 
truck.  Unit records reflect that enemy activity was a 
constant threat throughout his assigned area.  The veteran 
reported that he was stationed at Phuoc Vinh.  Unit records 
bear out that his unit was stationed in an around the Phuoc 
Vinh area.  He reported driving to outlying firebases.  Unit 
record corroborate that his unit did support numerous 
outlying firebases stretching from the sea to the Cambodian 
border.  The veteran reported seeing bodies along a road.  
Unit reports note frequently that enemy soldiers were killed 
in combat operations in the area.  Although the unit reports 
tend to support his allegation of seeing bodies (which was a 
claimed stressor), this in itself is not evidence of combat, 
but rather evidence of a claimed non-combat stressor, which, 
in effect, would also help him win his claim.  

Thus, even without a decoration such as a Purple Heart or a 
Combat Infantryman's Badge, the evidence of record is 
sufficient to place the issue of participation in combat in 
relative equipoise.  Applying the benefit of the doubt 
doctrine, the Board will resolve the issue in favor of the 
veteran.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 58 (1991).  Considering all the 
evidence, including an assessment of the credibility, 
probative value, and relative weight of the evidence and of 
the veteran's credible testimony, the Board finds that it is 
at least as likely as not that the veteran did engage in 
combat with the enemy.  Because the evidence favors the 
claim, the Board will grant service connection for PTSD.  


ORDER

Service connection for PTSD is granted.  


	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



